Citation Nr: 1702573	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as mental stress.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from February 1987 to June 1987, with a period of active duty for training (ACDUTRA) from May 5, 1987, to June 24, 1987.  He served no periods of active duty.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the appellant requested a hearing before the Board via videoconference.  The appellant, however, failed to appear as scheduled in December 2016, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  No in-service event, disease, or injury caused or aggravated a back disability.

2.  No in-service event, disease, or injury caused or aggravated hypertension.

3.  No in-service event, disease, or injury caused or aggravated a stomach disability.

4.  No in-service event, disease, or injury caused or aggravated an acquired psychiatric disability.

5.  No in-service event, disease, or injury caused or aggravated hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

3.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disability, claimed as mental stress, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).

5.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records have been obtained, as have relevant private medical records identified by the appellant.  There is no indication that the appellant has received treatment from any VA facility.

The Board notes that in April 2013 VA issued a formal finding that a portion of the appellant's service treatment records were unable to be located.  The appellant was informed via letter and telephone that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the appellant's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The appellant has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there was no event, injury, or disease that occurred in service related to a back disability, hypertension, a stomach disability, an acquired psychiatric disorder, or hemorrhoids, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).   While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA). Id.

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in the line of duty, a claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010) ("'aggravated' in section § 101(24)(B) carries the same definition as 'aggravated' in [38 U.S.C.A. § 1153] and, therefore, should include both elements of aggravation discussed in section 1153").  Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Additionally, the presumption of service connection for certain chronic disease, such as arthritis or hypertension, manifesting to a degree of 10 percent within one year following discharge from service, is not available for claims based on periods of ACDUTRA.  See 38 C.F.R. § 3.307(a)(1).

Back Disability

The appellant claims service connection for a back disability.

Service treatment and personnel records indicate that the appellant reported lower back pain in May 1987.  He reported a history of low back pain since the age of 5, exacerbated by activity and keeping him from engaging in strenuous activity throughout his life.  He presented his treating physician with a record of pre-service treatment for low back pain from December 1985.  X-rays revealed a very mild levoscoliosis.  He was diagnosed with low back pain and symptomatic scoliosis, and his physician concluded that these disabilities were not permanently aggravated by service and recommended he be discharged from service as medically unfit.  The appellant reported that he had a bad back but did not tell anyone as he did not want it to prevent his enlistment.  In June 1987 the appellant's mother reported that he had a history of lower back problems.  The appellant was discharged in June 1987.

Private treatment records reflect that in January 1991 the appellant was treated for low back pain.  In January 1999 the appellant was again treated for low back pain.  In a March 1999 letter, his private neurologist reported that he had been treated for low back pain and that an October 1998 MRI showed a slight midline bulge and extremely mild degenerative disc disease.  The neurologist recommended injections.

In his claim received by VA in March 2010, the appellant reported that he had recurring back problems related to service.  Specifically, he stated that he was ordered to help move furniture in his barracks when he was injured lifting.  He reported that he had not filed until then because his military commanders told him they would shoot him because he was worthless.  In an accompanying statement, the appellant denied that he had a back disability prior to service.  His wife stated that he had no problems with activities in high school, but since service he had back pain.  His brother stated that he was doing well prior to the military, but had suffered back problems in service and thereafter.

In an April 2010 statement, the appellant stated that he did not have scoliosis but reinjured his back in service.  His mother stated that he had severe back problems since service, and his father stated that his back condition was caused by being forced to do "heavy stuff" while in service.

In a statement received June 2010, the appellant stated that he had a back strain from a car accident 10 years prior to service, but it had resolved completely and his in-service back pain was unrelated.

In his September 2010 notice of disagreement, the appellant stated that he had never had scoliosis and that x-rays showed its absence.  He again stated that his back disability was caused by moving furniture in service.

In an April 2012 statement, the appellant stated that he had a problem with his back prior to service, but it was made worse when a piece of furniture fell on top of him in service.

The Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed back disability.  Because the appellant does not have veteran status, no presumptions apply.  Therefore, even though his back disability was not noted at his induction examination, there is ample evidence in service treatment records that it existed prior to induction and therefore could not have been caused by service.  Furthermore, his in-service physicians specifically found that the disability was not aggravated in service.  The Board finds these records more probative than the statements of the appellant, which have been highly inconsistent.  The appellant has at times strenuously denied having any back problems prior to service while at other times admitting to the prior disability but stating that it was severely aggravated in service.  Similarly, the account of the in-service injury varies from a strain caused by lifting furniture to having furniture fall on top of him.  The statements of the appellant's relatives are not probative as they appear to merely parrot those statements where the appellant denies prior problems.  The Board recognizes that the appellant's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Nevertheless, those records which have been obtained contain explicit findings that the back disability both pre-existed service and was not aggravated therein.  For these reasons, the Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's back disability, and service connection must therefore be denied.

Hypertension

The appellant claims service connection for hypertension.

For VA compensation purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 

Service treatment records do not reflect any symptoms of or treatment for hypertension.  At his February 1987 induction examination the appellant's blood pressure was measured at 118/70.  In May 1987, his blood pressure was measured at 118/94 and 130/82. 

In a July 1987 entrance examination for civilian employment, the appellant denied taking medication of any kind.

Private treatment records reflect that in August 1991, while being treated for epigastric discomfort, the appellant's blood pressure was measured at 136/90.  The appellant stated to VA that he was on medication at the time of this reading.

In a January 1999 letter, the appellant's private neurologist stated that he had not been working since March 1998 due to his high blood pressure.

In a statement accompanying his March 2010 claim, the appellant reported that his hypertension is related to stress caused by his service, including stress caused by his superiors threatening to shoot him.

In statements dated April 2010, the appellant's mother and father both reported that he suffered hypertension due to stress since service.

In a December 2010 statement, the appellant stated that his hypertension manifested within one year of separation from service.

In an October 2011 letter, the appellant's private physician stated that the appellant suffers from severe hypertension.

The Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed hypertension.  Because the appellant does not have veteran status, no presumptions apply.  He therefore cannot presume chronicity by claiming that hypertension manifested to a compensable degree within one year of separation.  Rather, the evidence shows that the appellant did not meet VA's regulatory definition of hypertension in service, and there is no credible evidence of any event, disease, or injury in service that could have caused his hypertension.  In-service records contain multiple blood pressure readings, only one of which meets the regulatory hypertension threshold, and regulations require three separate measurements to diagnose hypertension.  Less than one month after discharge, the appellant denied taking medication of any kind.  The appellant has stated only that he was on medication for hypertension by August 1991.  The only evidence of any in-service event, disease, or injury is the appellant's claim that it was caused by stress related to his other disabilities and threats he received in service.  Secondary service connection is not available to the appellant, as he currently has no service-connected disabilities and not service connection is granted in this decision.  As to the threats he reports, the Board does not find them to be credible.  It is unclear why the appellant's superior officers would have threatened to shoot him.  As to stress that may have been an aftereffect of being discharged, the Board does not find this to be an event that occurred in service.  The Board recognizes that the appellant's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The records which have been obtained, however, show predominantly normal blood pressure readings near the time of the appellant's discharge, and he stated thereafter that he was not taking medication.  Additionally, VA has obtained a record of the medical findings leading to the appellant's discharge, which enumerate his then current disabilities.  No hypertension is included.  For these reasons, the Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's hypertension, and service connection is therefore denied.

Stomach Disability

The appellant claims service connection for a stomach disability.

Service treatment records do not reflect any symptoms of or treatment for any stomach disability.

Private treatment records reflect that in August 1991 the appellant was treated for epigastric distress and was diagnosed with chronic epigastric discomfort.

In his claim received by VA in March 2010, the appellant reported that he had stress-related stomach distress due to service.  In an accompanying statement, he reported continuing issues with stomach problems.  His wife stated that he had no problems with activities in high school, but since service he had ulcers.  His brother stated that he was doing well prior to the military, but had suffered stomach problems in service and thereafter.

In statements dated April 2010, the appellant's mother and father both reported that he suffered stomach problems due to stress since service.

In a December 2010 statement, the appellant stated that his stomach disability manifested within one year of separation from service.

The Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed stomach disability.  Because the appellant does not have veteran status, no presumptions apply.  He therefore cannot presume chronicity by claiming that a stomach disability manifested to a compensable degree within one year of separation.  Rather, there is no evidence of any stomach disability in service, and there is no credible evidence of any event, disease, or injury in service that could have caused such a disability.  The only evidence of any in-service event, disease, or injury is the appellant's claim that it was caused by stress related to his other disabilities and threats he received in service.  Secondary service connection is not available to the appellant, as he currently has no service-connected disabilities and not service connection is granted in this decision.  As to the threats he reports, the Board does not find them to be credible.  It is unclear why the appellant's superior officers would have threatened to shoot him.  As to stress that may have been an aftereffect of being discharged, the Board does not find this to be an event that occurred in service.  The Board recognizes that the appellant's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The records which have been obtained, however, include the medical findings leading to the appellant's discharge, which enumerate his then current disabilities.  No stomach disability is included.  For these reasons, the Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed stomach disability, and service connection is therefore denied.

Acquired Psychiatric Disability

The appellant claims service connection for mental stress.

Service treatment records do not reflect any symptoms of or treatment for any psychiatric disability.

In his claim received by VA in March 2010, the appellant reported that he had mental stress in service.  Specifically, he stated that his back pain, stomach problems, and hemorrhoids caused him stress, as did his superiors threatening to shoot him.

In an April 2010 statement, the appellant's mother stated that he suffered stress issues since being discharged.

In a statement received June 2010, the appellant stated that he suffered from posttraumatic stress disorder (PTSD) due to threats made in basic training.

In his June 2013 substantive appeal, the appellant stated that he attempted suicide in 1989 and started abusing drugs to cope with his stress.

The Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed acquired psychiatric disability.  Because the appellant does not have veteran status, no presumptions apply.  He therefore cannot presume chronicity by claiming that a stomach disability manifested to a compensable degree within one year of separation.  Indeed, there is no evidence in the record that the appellant has ever been diagnosed with any psychiatric disability.  The only evidence of any in-service event, disease, or injury is the appellant's claim that he suffers stress related to his other disabilities and threats he received in service.  Secondary service connection is not available to the appellant, as he currently has no service-connected disabilities and not service connection is granted in this decision.  As to the threats he reports, the Board does not find them to be credible.  It is unclear why the appellant's superior officers would have threatened to shoot him.  As to stress that may have been an aftereffect of being discharged, the Board does not find this to be an event that occurred in service.  The Board recognizes that the appellant's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The records which have been obtained, however, include the medical findings leading to the appellant's discharge, which enumerate his then current disabilities.  No mental health diagnosis is reflected in this record, or for that matter anywhere else.  For these reasons, the Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed acquired psychiatric disability, and service connection is therefore denied.

Hemorrhoids

The appellant claims service connection for hemorrhoids.

Service treatment records reflect that in May 1987 the appellant reported pain that was diagnosed as a thrombosed external hemorrhoid.  He reported having had such problems in the past.  The hemorrhoid was addressed surgically.

In his claim received by VA in March 2010, the appellant reported that he had he had hemorrhoid surgery related to service.  Specifically, he reported that his hemorrhoids were caused by being ordered to sit on the pavement for hours as discipline for reporting his back injury.  In an accompanying statement, he reported that his hemorrhoids were due to stress.  His wife stated that he had no problems with activities in high school, but since service he had hemorrhoids.  His brother stated that he was doing well prior to the military, but had suffered hemorrhoids in service and thereafter.

In an April 2010 statement the appellant reported that he had hemorrhoid surgery in service and has had hemorrhoids ever since but had never had them before.  The appellant's mother and father both reported that he was recovering from hemorrhoid surgery when he returned home from service.

In his September 2010 notice of disagreement, the appellant stated that he had never suffered hemorrhoids prior to service.

The Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's claimed hemorrhoids.  Because the appellant does not have veteran status, no presumptions apply.  Therefore, even though his hemorrhoids were not noted at his induction examination, service treatment records show that it existed prior to induction and therefore could not have been caused by service.  Furthermore, his statement that he had similar problems in the past indicates that his hemorrhoids were not aggravated in service.  The Board finds these records more probative than the statements of the appellant, which as described above have been highly inconsistent and are therefore unreliable.  Similarly, the statements of the appellant's relatives are not probative as they appear to merely parrot those statements where the appellant denies prior problems.  The Board recognizes that the appellant's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Nevertheless, those records which have been obtained reflect the appellant's claimed in-service treatment for hemorrhoids, and further establish no worsening of the disability near to his discharge.  For these reasons, the Board finds that the evidence weighs against a finding that there was an in-service event which could have caused or aggravated the appellant's back disability, and service connection must therefore be denied.


ORDER

Service connection for a back disability is denied.

Service connection for hypertension is denied.

Service connection for a stomach disability is denied.

Service connection for an acquired psychiatric disability, claimed as mental stress, is denied.

Service connection for hemorrhoids is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


